DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 12/04/2020 have been entered in full. Claims 8-16 are pending.

The following is an examiner’s statement of reasons for allowance: Applicants' amendments and arguments filed on 12/04/2020 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
The specification defines TSP cells as cells having a T cell marker and which efflux Hoechst dye. Cells having this phenotype and their mobilization by plerixafor were first described in Boddupalli et al., J Clin Invest. 2016 Oct 3;126(10):3905-3916 (of record), which was published less than a year before the earliest priority date of the instant application, and which authorship includes the inventors of the instant application. Otherwise, the prior art does not teach or fairly suggest the claimed methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647